              Case 4:14-cr-00191-BSM
          .FILED                                                    Document 1297 Filed 01/07/21 ~W~:1"1~:>~d~:l:llg
                                                                                                  Page 1 _           of 6
                                                                                                                        _ _ _ _ _ _ :,<g

     EAST~lN°~~Jf~yJPAi'f<'itSAs                                                                                     )1}131:> '>l:>VWllO:>:>W "M S3WVr
      AO ~SD (Rev. 09/19)    Judgment in a Criminal Case for Revc,cations
           JAN O6 2QZ,heet 1                                                                                                      IZPZ tO MVC
               CORMACK, CLERKUNITED                            STATES DISTRICT COURT                                      svs'1lll,~J..PJ1tl.fa11Prf9Y:1
                             DEPCLE
                                                                Eastern District of Arkansas
                                                                                                                                   a3,1:1
                 UNITED STATES OF AMERICA                                   )) JUDGMENT IN A CRIMINAL CASE
                                       v.                                   ) (For Revocation of Probation or Supervised Release)
                                                                            )
                            Kimberly Davidson                               )
                                                                            ) Case No. 4:14-cr-00191-BSM-20
                                                                            ) USM No. 28805-009
                                                                            )
                                                                            ) Adam Joseph Childers
                                                                                                      Defendant's Attorney
      THE DEFENDANT:
     rf   admitted guiltto violation ofcondition(s)             1-5
                                                                 ~~------- of the term of supervision.
     •    was found in violation of condition(s) count(s)                                 after denial of guilt.
      The defendant is adjudicated guilty of these violations:

     Violation Number               Nature of Violation                                                               Violation Ended
     Seepage 2.




            The defendant is sentenced as provided in pages 2 through __6~_ of this judgment. The sentence is imposed pursuant to
     the Sentencing Refonn Act of 1984.
     •    The defendant has not violated condition(s)            _ _ _ _ _ _ and is discharged as to such violation(s) condition.

              It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address unt11 all fines, restitution, costs, and ~ecial assessments ll!lPOsed by this judgment are
     fully p~d. if ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
     economic circumstances.

     Last Four Digits of Defendant's Soc. Sec. No.: ~!!L                                                   01/06/2021
                                                                                                  Date of Imposition of Judgment
     Defendant's Year of Birth:             1991

.,   City and State ofDefendant's Residence:                                                             Signature of Judge
      Little Rock, Arkansas
                                                                                        Brian S. Miller, United States District Judge
                                                                                                       Name and Title of Judge

                                                                                                           01/07/2021
                                                                                                                   Date
                    Case 4:14-cr-00191-BSM Document 1297 Filed 01/07/21 Page 2 of 6
·•   AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                            Sheet IA

                                                                                                Judgment-Page    -=2-    of   --'6~_
     DEFENDANT: Kimberly Davidson
     CASE NUMBER: 4:14-cr-00191-BSM-20

                                                       ADDITIONAL VIOLATIONS

                                                                                                                        Violation
     Violation Number               Nature of Violation                                                                 Concluded
     1 - Mandatory (2)              You must not unlawfully possess a controlled substance.                         11/18/2020

     2 - Mandatory (3)              You must refrain from any unlawful use of a controlled substance. You must      11/18/2020

                                    submit to one drug test within 15 days of release from imprisonment and at
                                    least two periodic drug tests thereafter, as determined by the court.           11/30/2020

     3 - Standard (2)               You must report to the probation officer as instructed.
     4 - Standard (5)               You must live at a place approved by the probation officer. If you plan to      07/29/2020

                                    change where you live or anything about your living arrangements

                                    you must notify the probation officer at least 10 days before the change.
     5 - Special (14)               You must participate, under the guidance and supervision of the probation       11/20/2020

                                    officer, in a substance abuse treatment program.
               Case 4:14-cr-00191-BSM Document 1297 Filed 01/07/21 Page 3 of 6

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                              Judgment- Page   _...,3_   of   6
DEFENDANT: Kimberly Davidson
CASE NUMBER: 4:14-cr-00191-BSM-20


                                                             IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Time Served.




   •    The court makes the following recommendations to the Bureau of Prisons:




   •    The defendant is remanded to the custody of the United States Marshal.

   •    The defendant shall surrender to the United States Marshal for this district:
        •    at   ________ •                          a.m.      •    p.m.    on
        •    as notified by the United States Marshal.

   •    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        •    before 2 p.m. on
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.



                                                                                           UNITED STATES MARSHAL


                                                                            By----,,....,-----.,,.---,----------
                                                                                        DEPUTY UNITED STATES MARSHAL
                      Case 4:14-cr-00191-BSM Document 1297 Filed 01/07/21 Page 4 of 6
.•·    AO 2450 (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                              Sheet 3 - Supervised Release
                                                                                                        Judgment-Page   _4_      of   -~6__
      DEFENDANT: Kimberly Davidson
      CASE NUMBER: 4:14-cr-00191-BSM-20
                                                             SUPERVISED RELEASE
      Upon release from imprisonment, you will be on supervised release for a term of:
       Until July 23, 2022, as previously imposed.




                                                         MANDATORYCONDfflONS
      l.   You must not commit another federal, state or local crime.
      2.   You must not unlawfully possess a controlled substance.
      3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
           imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                        • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                            substance abuse. (check ifapplicable)
      4.    •     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                  restitution. (check ifapplicable)
      5.     i!l' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
      6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
                  as directed by the probation officer, the Bmeau of Prisons, or any state sex offender registration agency in the location
                  where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
      7.    •     You must participate in an approved program for domestic violence. (check ifapplicable)

      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
      page.
                    Case 4:14-cr-00191-BSM Document 1297 Filed 01/07/21 Page 5 of 6
',•   AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                             Sheet JA - Supervised Release
                                                                                                                      5_ of
                                                                                                      Judgment-Page _ _                  6
      DEFENDANT: Kimberly Davidson
      CASE NUMBER: 4:14-cr-00191-BSM-20

                                         STANDARD CONDITIONS OF SUPERVISION
      As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
      imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
      needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
      condition.

      1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
            your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
            different time frame.
      2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
            and when you must report to the probation officer, and you must report to the probation officer as instructed.
      3.    You must not knowingly leave the federal judicial district where you are authoriz.ed to reside without first getting permission
            from the court or the probation officer.
      4.    You must answer truthfully the questions asked by your probation officer.
      5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
            arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
            notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
            officer within 72 hours of becoming aware of a change or expected change.
      6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
            officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
      7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
            from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
            officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
            or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
            probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
            officer within 72 hours of becoming aware of a change or expected change.
      8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
            been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
            permission of the probation officer.
      9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
      I0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
            that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
            nunchakus or tasers).
      11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
            without first getting the permission of the court.
      12.   Iftbe probation officer determines that you pose a risk to another person (including an organization), the probation officer
            may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
            contact the person and confirm that you have notified the person about the risk.
      13.   You must follow the instructions of the probation officer related to the conditions of supervision.


      U.S. Probation Office Use Only
      A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
      judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
      Supervised Release Conditions, available at: www.uscourts.gov.
      Defendant's Signature                                                                          Date
                                                                                                            ------------
,.
                      Case 4:14-cr-00191-BSM Document 1297 Filed 01/07/21 Page 6 of 6

       AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                              Sheet 38 - Supervised Release
                                                                                              Judgment-Page   __L_   of   -~6__
       DEFENDANT: Kimberly Davidson
       CASE NUMBER: 4:14-cr-00191-BSM-20

                                        ADDITIONAL SUPERVISED RELEASE TERMS
     14. You must report immediately to a residential drug treatment facility under the guidance and supervision of the U. S.
     Probation Office. Upon successful completion of residential treatment, you must enter chemical free living for 6 months.

     15. You must participate in a mental health treatment program under the guidance and supervision of the probation office.
     You must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month,
     based on ability to pay as detennined by the probation office. In the event you are financially unable to pay for the cost of
     treatment, the co-pay requirement will be waived.

     16. You must complete all previously unsatisfied terms of your supervised release.
